Citation Nr: 1343031	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-31 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection an acquired psychiatric disability, to include for PTSD.


REPRESENTATION

Appellant (the Veteran) is represented by: Michael J. Woods, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from November 1962 to June 1984, including service in the Republic of Vietnam during the Vietnam War.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Nashville, Tennessee.

The Veteran submitted additional pertinent evidence in this appeal subsequent to the most recent supplemental statement of the case; however, he included a waiver of his right to have that evidence considered by the RO.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO declined to reopen the claim of entitlement to service connection for PTSD; the evidence added to the claims file since the February 2007 rating decision includes evidence addressing the unestablished fact of an in-service stressor that is necessary to substantiate the claim. 

2.  The evidence in favor of a current diagnosis of PTSD is in relative equipoise with the evidence against. 

3.  The Veteran's claimed PTSD stressor is related to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  

4.  A mood disorder is etiologically related to service-connected knee and back disabilities.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

3.  A mood disorder is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for PTSD, which he asserts was caused by his service in Vietnam.  In the alternative, he is seeking service connection for an acquired psychiatric disability other than PTSD on the basis that it is proximately due to or a result of his service-connected disabilities. 

The Veteran has been pursuing a PTSD claim since 2003.  The claim has been denied several times and appeals have been initiated but not perfected.  Over this period, the Veteran has been attending regular PTSD counseling sessions at VA facilities and has been evaluated by VA mental health professionals on numerous occasions, with a resulting diagnosis of PTSD based on combat experiences in Vietnam.  

The claim was initially, and once subsequently, denied by the RO based on the lack of documentation of combat engagement and the inability of the RO to verify any of the Veteran's claimed stressors.  Although characterized as a provisional diagnosis, at these times, a diagnosis of PTSD was essentially conceded by the RO.

During the course of the Veteran's pursuit of his PTSD claim, 38 C.F.R. § 3.304(f) was amended.  It now provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

In December 2012, the RO requested an opinion from a VA psychiatrist as to whether the Veteran had PTSD that meets the requirements of the amended criteria.  In a February 2013 report, a VA psychiatrist found that, contrary to over a decade of findings by other VA mental health professionals, including VA psychiatrists, the Veteran does not meet the criteria for a diagnosis of PTSD.  The psychiatrist reasoned that the Veteran did not report enough symptoms of PTSD under criterion C to qualify for a diagnosis.  The psychiatrist acknowledged the past diagnoses of PTSD, but asserted that these diagnoses did not reflect that the Veteran had ever reported enough symptoms under Criterion C to support them.  The psychiatrist conceded that the Veteran does endorse a number of significant symptoms of PTSD, but found that the most appropriate diagnosis was anxiety disorder NOS.  Confusingly, the psychiatrist linked the anxiety disorder NOS to service using the amended PTSD stressor criteria, finding that anxiety disorder NOS was a result of the Veteran's fear of hostile military or terrorist activity while in Vietnam.  The RO denied the claim, finding that a diagnosis of anxiety disorder NOS does not qualify under the amended criteria.  

The Board finds that the February 2013 VA examination constitutes new and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD.  The findings of the examiner in conjunction with the amended regulation directly address the unestablished fact of a valid stressor that is necessary to substantiate the claim.  This evidence is neither cumulative nor redundant of evidence previously of record, and it raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  

After a review of all of the evidence in this case, the Board finds that the Veteran currently has PTSD that is related to his fear of hostile military or terrorist activity.  

While there is a single opinion finding against a diagnosis of PTSD, weighed against this diagnosis are examination reports in September 2003, April 2004, December 2004, August 2006, December 2006, January 2007, May 2007, September 2007, December 2007, March 2008, August 2008, November 2008, April 2009, August 2009, December 2009, May 2010, September 2010, March 2011, and July 2011, each of which resulted in a diagnosis of PTSD based on the Veteran's reported combat engagement.  

The Board emphasizes that the above cited diagnoses are not simply second-hand references to a diagnosis of PTSD, but are diagnoses rendered by VA staff psychiatrist and psychologists in the context of concurrent mental health evaluations.  Notably, a January 2007 psychiatric consultation was conducted for the purpose of determining whether the Veteran was an appropriate candidate for intensive PTSD treatment.  The examiner, a VA staff psychologist, specifically found that the criteria for a diagnosis of PTSD based on traumatic experiences in Vietnam were met.  

This evidence is equally as competent as the February 2013 opinion.  The Board also notes that, while the February 2013 examiner found that the Veteran did not report "enough" symptoms under Criterion C (persistent avoidance of stimuli associated with the trauma), she gave no indication as to what would be "enough."  Clearly, the other examiners believed that the Veteran did meet the criteria, or they would not have assigned the diagnosis.  Thus, we are presented with what amounts to a difference of opinion.  

As the February 2013 opinion is not particularly well explained in terms of the criteria for a PTSD diagnosis, and is no more persuasive than any of the other diagnoses, the Board finds that the evidence in favor of a diagnosis of PTSD has attained relative equipoise with the evidence against.  With resolution of reasonable doubt in the favor of the claim, the Board finds that, under the amended regulation the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor.  As the Veteran has a verified in-service stressor, and as there is a diagnosis of PTSD based on that stressor, the requirements of 38 C.F.R. § 3.304(f) are met, and a grant of service connection for PTSD is in order.

The Board notes in passing that the Veteran reported that his unit was stationed from May 1968 to January 1969 in An Khe, at which time his unit took sniper (or sapper) fire.  While the RO noted that the Department of Defense could not verify any specific incident reported by the Veteran, it had confirmed that the Veteran's base in An Khe received mortar fire in November 1968 and December 1968, and that one person was killed in the latter attack.  It would seem that the Veteran's presence with his unit at the time and place of the verified mortar attacks would be sufficient to verify a stressor even under the pre-amended criteria.  

Regarding the alternative theory, that an acquired psychiatric disability other than PTSD is proximately due to or a result of a service-connected disability, the Veteran has submitted a private opinion dated August 2013 that relates a mood disorder to the Veteran's service-connected knee and back pain.  Accordingly, the Board finds that the grant of service connection for PTSD should also include service connection for a mood disorder.  The Board is not granting service connection for two separate psychiatric disabilities that it expects to be evaluated separately.  It is simply a finding that the Veteran has a mood disorder related to service.  The psychiatric disability will be evaluated as a single entity under VA law.  The nature and extent of the disability is not before the Board at this time.  


ORDER

Reopening of the claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted. 

Service connection for a mood disorder is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


